ON MOTION FOR REHEARING.                        (Decided June 24, 1931.)
Upon this motion the court is called upon to consider the[18]  correctness of the judgment announced in the opinion promulgated May 4 of this year.
The situation presented being a legal tangle we invited and were favored with oral arguments by respective counsel
Counsel for appellant insists that the court has overlooked his assignment of error No. 21, that the court erred in refusing to grant appellant a new trial, and that we failed to give consideration to constitutional and statutory provisions, among which are: "A majority of the supreme court shall be necessary to form a quorum or pronounce a decision." (Const., Art. VIII, sec. 5.) "In the determination of causes, all decisions of the supreme court must be in writing, and the grounds of the decision must be stated." (Sec. 8801, Rev. Codes 1921.) "After hearing the appeal, the court must give judgment without regard to technical errors or defects, or to exceptions, which do not affect the substantial rights of the parties." (Sec. 12125, Rev. Codes 1921.) "The court may reverse, affirm, or modify the judgment or order appealed from, and may set aside, affirm, or modify any or all of the proceedings subsequent to, or dependent upon, such judgment or order, and may, if proper, order a new trial. In either case the cause must be remanded to the district court with proper instruction, together with the opinion of the court." (Sec. 12127, Rev. Codes 1921.) *Page 581 
In the opinion of the majority it is said: "The court is confronted with the situation where three of the Justices, constituting the majority, think error was committed requiring a new trial. But these three are not in accord on any one ground of reversal. The majority of the court sustains the action of the district court upon every question presented on the appeal," pursuant to which the judgment was affirmed. This conclusion of the court is the main basis of the motion for rehearing.
Upon consultation it is disclosed that each of the Justices retains the same opinion which he had when the opinion was handed down, except as to the correctness of the conclusion, viz.: that even if three of the Justices believe the trial court committed errors requiring a new trial, because they do not agree upon the precise ground for reversal, the judgment must be affirmed.
Mr. Justice Ford and Mr. Justice Angstman believe that the majority opinion is sound in all respects and that the conclusion therein announced should not be disturbed. Mr. Justice Galen, Mr. Justice Matthews and the writer think the conclusion is wrong and the case must be reversed.
The real question, disregarding legal phraseology, is, did the defendant have a fair trial? Three of the Justices have declared that he did not. "The law of the land guarantees to every man a fair trial," as this court said in State v. Shafer, 22 Mont. 17,55 P. 526.
Section 12048, Revised Codes 1921, declares that "when a verdict has been rendered against the defendant, the court may, upon his application grant a new trial in the following cases only," which are set forth under seven subdivisions. The fifth is "when the court has misdirected the jury in a matter of law, or has erred in the decision of any question of law arising during the course of the trial."
Mr. Justice Angstman says the court misdirected the jury in a matter of law to the defendant's prejudice. Mr. Justice Galen and the writer say the court erred in the decision of questions of law arising during the course of the trial. Mr. *Page 582 
Justice Galen also says the evidence does not support the verdict. Such being the fact, a majority of the court is of the opinion that the trial court should have granted a new trial. It does not matter that we three are not in accord as to the particular error; each is of the opinion that an error was committed under subdivision 5 of section 12048. Thus a majority of the court is of the solemn conviction that the defendant did not have a fair trial. This being so, because we do not agree as to the particular error or errors assigned — the assignment of error being a mere procedural requirement — must the defendant, whose right to a fair trial was disregarded, serve twenty-five years in the state prison? The opinion as written answers this in the affirmative in reliance upon the McNaughton Will Case
(138 Wis. 179, 118 N.W. 997).
Upon further consideration of that case, and the authorities which it cites, and others which have come to the court's attention since the opinion in this case was written, we conclude that the weight of authority is against that case and it should not be followed. We think it is hypertechnical, with a tendency to subvert justice. The only case which sustains it is Cook v.Drew, 3 Stew.  P. 392 (Ala. 1833). It is argued that theLegal Tender Cases, 52 Pa. 9, uphold it but this is doubtful to say the least. At any rate, what is said in the Legal TenderCases on the point is pure obiter dictum, and the supposititious illustrations do not fit the case at bar. Bell
v. Morrison, 27 Miss. 68, does not touch upon the question at all. The majority opinion in Browning v. State, 33 Miss. 47, is directly to the contrary. Mr. Justice Fisher, in delivering the majority opinion, said: "Both points, the want of evidence and the misconduct of the jury, tend to establish the same proposition, to-wit: a wrong verdict. The object was to show a wrong verdict. Two members of the court have agreed as to this point that the verdict was wrong and that the court below erred in permitting it to stand. Why, then, have not the majority agreed upon the error in the judgment? The Chief Justice says the verdict was clearly wrong and that *Page 583 
the court below erred in not setting it aside. I say the same thing — wrong verdict and error of the court in sustaining it, but base my opinion upon a different ground from that taken by the Chief Justice. * * * It is not necessary that our process of reasoning should be the same, or that we should each attach the same importance to the same points involved; it is sufficient if we agree upon error or substantial matter, to-wit: was the verdict manifestly wrong * * *?"
The dissenting opinion of Justice Handy in Browning v.State, and what was said by Mr. Justice Whitfield in Lipscomb
v. State, 75 Miss. 559, 624, 23 So. 210, 230, are the main bases of the opinion in the McNaughton Case; but the fact is that the court in Lipscomb v. State follows the majority opinion in Browning v. State, and the rule "highly commended as sound" in Lipscomb v. State, as is said in the McNaughtonCase, appears to be merely the opinion of Mr. Justice Whitfield. It is noted that in Aetna Ins. Co. v. Robertson, 131 Miss. 343,95 So. 137, the supreme court of Mississippi again followed the majority rule in Browning v. State: "The rule that must govern was first clearly announced by this court inBrowning v. State, 33 Mis. 47." (And see Gulf, M.  N.R.Co. v. Dossett, 118 Miss. 327, 79 So. 179; Florida etc.Ry. Co. v. Hayes, 65 Fla. 1, 60 So. 792; Price v.State, 114 Ark. 398, 170 S.W. 235.)
In Pollock v. C. Hennicke Co., 64 Ark. 180, 46 S.W. 185, the court said: "Suppose that the two judges who were of the opinion that the judgments were valid had not come to such conclusion, but had agreed with the other judges that the judgments were void as to creditors, basing their opinion on the belief that these judgments were rendered upon fictitious debts; in that event, while the judges would be unanimously of the opinion that the judgments were void, yet, as they could not agree in the reasons for such opinion, it would still be argued that as, on each of the points considered separately, a majority of the judges were for upholding the judgments, therefore such judgments must be held valid, *Page 584 
and the decree of the chancellor reversed. But such reasoning would lead to the absurd conclusion that, if a majority of the judges could not agree upon the reasons for holding these judgments void, then the judgments must be sustained, although the judges were unanimous in the conclusion that they were void. The statement of such a proposition is, we think, sufficient to demonstrate its unsoundness."
In Smith v. United States, 5 Pet. (U.S.) 292, 8 L.Ed. 130, the court said: "Although on each of the principal objections relied on as showing error in the proceeding of the district court a majority of the members of this court think there is no error, yet the judgment of the district court must be reversed as on the question of reversal the minorities unite to constitute a majority of the court."
As is declared in Philbrook v. Newman, 148 Cal. 172,82 P. 772, the decision in a case is distinct from the grounds of the decision.
It is urged that, as the trial judge has been sustained upon each of the questions upon which three members of the court severally think he committed error, upon a new trial he may pursue the same course with the same result, and that upon reversing the case this court will not be enabled to give the trial court "proper instruction" as to its conduct on a new trial, and the case may come here again under similar conditions. That is a possibility. But we cannot very well condemn a man to the state's prison for twenty-five years because we fear that possibility. If he has not had a fair trial he is entitled to one. What action this court shall take and what directions it shall give a lower court are beyond legislative control. (Stateex rel. La France C. Co. v. District Court, 40 Mont. 206,105 P. 721.)
The judgment is reversed and the cause remanded to the district court of Silver Bow county, with directions to grant the defendant a new trial.
MR. JUSTICE GALEN concurs. *Page 585